--------------------------------------------------------------------------------

Exhibit 10.2








As of August 13, 2012
 
Dr. Nicholas D. Trbovich (Nicholas D. Trbovich, Sr.)
28 Tanglewood Drive, West
Orchard Park, NY 14127
 
Dear Dr. Nicholas D. Trbovich (Nicholas D. Trbovich, Sr.):
 
You and Servotronics, Inc. (the “Company”) are parties to an Employment
Agreement, dated July 1, 2005 and ratified on June 30, 2006 pursuant to which
you are employed by the Company. This letter confirms such Amended Employment
Agreement and subsequent ratification and subsequent Amendments dated August 4,
2006, July 6, 2007, July 9, 2008, December 31, 2008, July 2, 2009, February 22,
2010, July 22, 2010, April 3, 2011, August 12, 2011, and January 27 , 2012 any
and all other relevant amendments (the “Amended Agreement”).
 
This letter will also confirm your agreement and that of the Company (pursuant
to a resolution of the Board of Directors passed at a meeting held on August 13,
2012) to amend Paragraph 3 of the Amended Agreement to delete “$545,170.00” and
insert in its place “$556,070.00” (effective May 1, 2012) subject to your
acceptance which will be indicated by your signature below.
 
If the foregoing meets with your approval and you are willing to become bound
hereby, please sign and return to the undersigned the enclosed copy of this
letter.
 
Very truly yours,
 
SERVOTRONICS, INC.
 
 
 
Bernadine E. Kucinski,
Assistant Corporate Secretary
 
 
ACCEPTED AND AGREED
 
 
Dr. Nicholas D.
Trbovich                                                                As of
August 13, 2012
Dr. Nicholas D.
Trbovich                                                                                     Date
(Nicholas D. Trbovich, Sr.)